DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a response to Applicant's response filed on August 02, 2021. This is a first action on the merits of the application.  Claims 1-26 are pending.

Election/Restrictions
Applicant's election without traverse of invention II, claims 11-26 in the reply filed on August 02, 2021 is acknowledged.  Claims 1-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 11 recites “injecting a first hydrate inhibitor into the gas stream” in line 5 and “reducing a pressure of the gas stream” in line 9. This is considered indefinite for the following reason: It is noted that the gas stream is mixed with the hydrate inhibitor in line 5, therefore it is reasonably expected that a mixture of the gas stream and the hydrate inhibitor is formed. The pressure reducing is conducted for the mixture of the gas stream and the hydrate inhibitor, not for the gas stream alone. Therefore, it is respectfully suggested to amend the limitation in lines 5-9 to, for example, “injecting a first hydrate inhibitor into the gas stream within a first hydrate inhibitor injection unit thereby producing a mixture of the gas stream and the first hydrate inhibitor such that……” and “reducing a pressure of the mixture of the gas stream and the hydrate inhibitor within a pressure reduction unit thereby producing a pressure-reduced gas stream (or a gas stream).” 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step(s) is/are: transporting the pressure-reduced gas stream from the pressure reduction unit to a first separation unit.
There are similar 35 U.S.C. 112(b) issues in the limitations recited in lines 13-24 of claim 11.
 Therefore, the examiner respectfully suggest the possible amendments for claims 11-16 in light of Fig. 1B and specification of claimed invention as:
Claim 11

separating a hydrocarbon feed stream into a liquid stream and a gas stream within a slug catcher; 
injecting a first hydrate inhibitor into the gas stream within a first hydrate inhibitor injection unit thereby producing a mixture of the gas stream and the first hydrate inhibitor such that a hydrate formation temperature of the gas stream is altered from a first hydrate formation temperature to a second, lowered hydrate formation temperature;
reducing a pressure of the mixture of the gas stream and the first hydrate inhibitor within a pressure reduction unit thereby producing a gas stream, and transporting the gas stream from the pressure reduction unit to a first separation unit; 
removing a first liquid stream comprising condensed water combined with the first hydrate inhibitor and condensed hydrocarbons from the gas stream obtained from the pressure reduction unit within the thereby producing a gas stream, and transporting the gas stream obtained from the first separation unit to a mercury removal unit; 
removing mercury from the gas stream obtained from the first separation unit within the thereby producing a gas stream, and transporting the gas stream obtained from the mercury removal unit to an acid gas removal unit; 
removing acid gases from the gas stream obtained from the mercury removal unit within the thereby producing a gas stream, and transporting the gas stream obtained from the acid removal unit to a second hydrate inhibitor injection unit; 
injecting a second hydrate inhibitor into the gas stream obtained from the acid removal unit within the thereby producing a mixture of the gas stream obtained from the acid removal unit and the second hydrate inhibitor such that the hydrate formation temperature of the gas stream obtained from the acid removal unit is altered from a third hydrate formation temperature to a fourth, lowered hydrate formation temperature, and transporting a gas stream obtained from the second hydrate inhibitor injection unit to a cooling unit;
reducing a temperature of the gas stream from the second hydrate inhibitor injection unit within the thereby obtaining a gas stream; 
removing a second liquid stream comprising additional condensed water combined with the second hydrate inhibitor and additional condensed hydrocarbons from the gas stream obtained from cooling unit within the thereby producing a gas stream, and transporting the gas stream obtained from the second separation unit to a dehydration unit; and 
removing residual water from the gas stream obtained from the second separation unit within the 

Claim 12
The method of claim 11, comprising: 
transporting the first liquid stream and the second liquid stream to a gas/liquid/liquid separation unit;
separating the first liquid stream and the second liquid stream into (i) a liquid hydrocarbon stream comprising the condensed hydrocarbons and the additional condensed hydrocarbons, (ii) a rich hydrate inhibitor stream comprising the first hydrate inhibitor, the second hydrate inhibitor, the condensed water, and the additional condensed water, and (iii) a first off gas stream within the 
transporting the rich hydrate inhibitor stream to a hydrate inhibitor regeneration unit, and producing a regenerated hydrate inhibitor stream from the rich hydrate inhibitor stream within the 
reusing at least a portion of the regenerated hydrate inhibitor stream within the first hydrate inhibitor injection unit and the second hydrate inhibitor injection unit. 

Claim 13
The method of claim 12, comprising: 
transporting the liquid hydrocarbon stream to a condensate stabilizer;
separating the liquid hydrocarbon stream into a second off gas stream and a liquid stream comprising field condensate within the 
flowing the first off gas stream and the second off gas stream back into the gas conditioning system upstream of the mercury removal unit. 

Claim 17 recites “mixing the hydrate inhibitor with the gas stream within the hydrate inhibitor injection unit” in line 6, and also recites “reducing a pressure of the gas stream within a pressure reduction unit” in line 9. This is considered indefinite for the following reason: It is noted that the gas stream is mixed with the hydrate inhibitor in line 6, therefore it is reasonably expected that a mixture of the gas stream and the hydrate inhibitor is formed. The pressure reducing is conducted for the mixture of the gas stream and the hydrate inhibitor, not for the gas stream alone. Therefore, it is respectfully suggested to amend the limitation in lines 6-9 to, for example, “mixing the hydrate inhibitor with the gas stream within the hydrate inhibitor injection unit thereby producing a mixture of the gas stream and the hydrate inhibitor such that……” and “reducing a pressure of the mixture of the gas stream and the hydrate inhibitor within a pressure reduction unit thereby producing a gas stream.” 
Claim 18 recites “separating the gas stream from a liquid stream...... within a separation unit” in lines 2-3. This is considered indefinite for the following reason: It is unclear what “the gas stream” referring to. This is because the gas stream is generated from or present in the slug catcher, the hydrate inhibitor injection unit, or the pressure reduction unit. It is respectfully suggested to clarify in which unit the gas stream is present or generated from. 
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step(s) is/are: transporting the liquid 
Claims 20-21 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 17.
Claim 22 recites “removing acid gases from a gas stream within an acid gas removal unit” and also recites “injecting a hydrate inhibitor into the gas stream within a hydrate inhibitor injection unit”. This is considered indefinite for the following reason: It is noted that a gas stream that was processed in the acid removal unit is not the same as the gas stream entering the acid removal unit. One skilled in the art would have reasonably expected that the gas stream leaving the acid removal unit is, for example, “an acid gas-depleted gas stream (or a gas stream obtained from the acid removal unit)”, and the acid gas-depleted gas stream (or a gas stream obtained from the acid removal unit) is transported to a hydrate inhibitor injection unit and the hydrate inhibitor is injected into the acid gas-depleted gas stream (or a gas stream obtained from the acid removal unit).  
In addition, claim 22 recites “mixing the hydrate inhibitor with the gas stream within the hydrate inhibitor injection unit” in lines 5-6, and also recites “reducing a temperature of the gas stream within a cooling unit” in line 9. This is considered indefinite for the following reason: It is noted that the gas stream is mixed with the hydrate inhibitor in lines 5-6, therefore it is reasonably expected that a mixture of the gas stream and the hydrate inhibitor is formed. The temperature reducing is conducted for the mixture of the gas stream and the hydrate inhibitor, not for the gas stream alone. Therefore, it is respectfully suggested to amend the limitation in lines 5-6 to, for example, “mixing the hydrate inhibitor with the gas stream within the hydrate inhibitor injection unit thereby producing a mixture of the gas stream and the hydrate inhibitor such the mixture of the gas stream and the hydrate inhibitor within a cooling unit thereby producing a gas stream obtained from the cooling unit.” 
Claim 23 recites “separating the gas stream from a liquid stream...... within a separation unit”. This is considered indefinite for the following reason: It is unclear what “the gas stream” referring to. This is because the gas stream is generated from or present in the acid gas removal unit, the hydrate inhibitor injection unit, or the cooling unit. It is suggested to clarify in which unit the gas stream is present or generated from. 
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step(s) is/are: transporting the liquid stream comprising the hydrate inhibitor, condensed water, and condensed hydrocarbons from the separation unit to a hydrate inhibitor regeneration unit.
Claims 25-26 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 17.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2016/0102262 A1).
In regard to claim 17, Moore discloses a system and method for subsea cooling a wellhead gas containing components separable by dewpoint condensation to produce a single phase dew-pointed gas for pipeline transport (Abstract).  Moore discloses a method of subsea cooling a wellhead gas containing components separable by dewpoint condensation to produce a single phase dew-pointed gas for pipeline transport, said method comprising (paragraphs [0028]-[0033]):
(i) Cooling the wellhead gas to a first temperature below a hydrocarbon dewpoint and marginally above ambient seawater temperature to condense liquids comprising one or more hydrocarbons other than methane and at least partially condense water in the wellhead gas.
(ii) Separating the condensed liquids and water from the cooled gas. Steps (i) and (ii) meets the limitation of separating a hydrocarbon feed stream into a liquid stream and a gas stream.  In the background information, Moore discloses the use of a slug catcher in processing the wellhead gas (paragraph [0007]), and this renders the limitation of using a slug catcher prima facie obvious.
(iii) Adding a hydrate inhibitor to the gas separated in step (ii).

(v) Separating the condensed liquids from the single phase dew-pointed gas.
Moore does not explicitly discloses the step of a pressure reducing of the gas stream in a pressure reduction unit. 
However, it is noted that, from the Gay-Lussac's law stating that the pressure of a given mass of gas varies directly with the absolute temperature of the gas, the cooling of the gas in step (iv) also inherently directs a reducing of the pressure of the gas in a pressure reducing unit. Therefore, the limitation of a pressure reducing of the gas stream in a pressure reduction unit is considered obvious over Moore’s teachings. 

In regard to claim 18, Moore discloses, in an embodiment, separating the gas stream from a liquid stream comprising the hydrate inhibitor, condensed water, and condensed hydrocarbons within a separation unit (paragraphs [0099]-[0100]). 

In regard to claim 19, Moore discloses the hydrate inhibitor may be recovered from the separated condensed liquids for reuse by well understood recovery techniques, such as a glycol reboiler. In embodiments where significant salts from produced water from the reservoir are present, other techniques such as vacuum distillation may need to be employed to separate the hydrate inhibitor from the condensed water, and remove the salts (paragraphs [0114]).  This renders the recited limitation in claim 19 obvious.

Moore discloses the hydrate inhibitor comprises monoethylene glycol (MEG) (paragraph [0096]). 

In regard to claim 21, Moore the hydrate inhibitor may be added to and evenly distributed in the separated cooled gas via any suitable means (18, Fig. 1- Fig. 6) including, but not limited to, an injector device, static mixer or alternative suitable device (paragraph [0096]). In the Fig. 1- Fig. 6 of the Moore reference, one skilled in the art would have reasonably expected that the flow of the hydrate inhibitor is parallel along the flow of the separated cooled gas which encompasses a co-current contactor as recited. 

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2016/0102262 A1), in view of Northrop et al. (US 2012/0079852 A1, hereinafter “Northrop”).
In regard to claim 22, Moore discloses a system and method for subsea cooling a wellhead gas containing components separable by dewpoint condensation to produce a single phase dew-pointed gas for pipeline transport (Abstract).  Moore discloses a method of subsea cooling a wellhead gas containing components separable by dewpoint condensation to produce a single phase dew-pointed gas for pipeline transport, said method comprising (paragraphs [0028]-[0033]):
(i) Cooling the wellhead gas to a first temperature below a hydrocarbon dewpoint and marginally above ambient seawater temperature to condense liquids comprising one or more hydrocarbons other than methane and at least partially condense water in the wellhead gas.
(ii) Separating the condensed liquids and water from the cooled gas. In the background information, Moore discloses the wellhead gas comprises acid gases such as carbon dioxide 2), hydrogen sulphide (H2S) and mercaptains such as methanethiol (CH3SH) and ethanethiol (C2H5SH) (paragraph [0054]). 
(iii) Adding a hydrate inhibitor to the gas separated in step (ii).
(iv) Cooling the gas from step (iii) to a second temperature less than the first temperature, wherein the second temperature is below ambient seawater temperature, to condense the remaining condensable liquids and produce a single phase dew-pointed gas. 
(v) Separating the condensed liquids from the single phase dew-pointed gas.
Moore discloses the wellhead gas comprises acid gases (paragraph [0054]), but Moore does not explicitly discloses the step of removing acid gases from a gas stream within an acid gas removal unit.
Northrop discloses a system/method for removing acid gases from a sour gas stream (Abstract).  Northrop discloses a wellhead gas comprises acid gases such as carbon dioxide (CO2) and hydrogen sulphide (H2S) (paragraphs [0062]-[0063]). Northrop discloses acid gases are contaminants to be removed from a hydrocarbon stream resulted from wellhead gas (paragraphs [0004]-[0009]), and further discloses various embodiments of system/process for removing acid gases from a hydrocarbon freestream (Fig. 6 –Fig. 15).
It is noted that both the Moore and Northrop references directs a processing of wellhead gas comprising acid gases to produce a purified gas stream.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the mercury capture system taught by Moore to provide the step of removing acid gases from a gas stream within an acid gas removal unit as taught by suggested by Northrop, because acid gases are contaminants to be removed from a hydrocarbon stream resulted from wellhead gas (Northrop, paragraphs [0004]-Northrop, Fig. 6 –Fig. 15).

In regard to claim 23, Moore discloses, in an embodiment, separating the gas stream from a liquid stream comprising the hydrate inhibitor, condensed water, and condensed hydrocarbons within a separation unit (paragraphs [0099]-[0100]). 

In regard to claim 24, Moore discloses the hydrate inhibitor may be recovered from the separated condensed liquids for reuse by well understood recovery techniques, such as a glycol reboiler. In embodiments where significant salts from produced water from the reservoir are present, other techniques such as vacuum distillation may need to be employed to separate the hydrate inhibitor from the condensed water, and remove the salts (paragraphs [0114]).  This renders the recited limitation in claim 19 obvious.

In regard to claim 25, Moore discloses the hydrate inhibitor comprises monoethylene glycol (MEG) (paragraph [0096]). 

In regard to claim 26, Moore the hydrate inhibitor may be added to and evenly distributed in the separated cooled gas via any suitable means (18, Fig. 1- Fig. 6) including, but not limited to, an injector device, static mixer or alternative suitable device (paragraph [0096]). In the Fig. 1- Fig. 6 of the Moore reference, one skilled in the art would have reasonably expected that the flow of the hydrate inhibitor is parallel along the flow of the separated cooled gas which encompasses a co-current contactor as recited. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 11-16.  The concept of a method for improving the efficiency of a gas conditioning system via hydrate inhibitor injection, comprising:
separating a hydrocarbon feed stream into a liquid stream and a gas stream within a slug catcher; 
injecting a first hydrate inhibitor into the gas stream within a first hydrate inhibitor injection unit thereby producing a mixture of the gas stream and the first hydrate inhibitor such that a hydrate formation temperature of the gas stream is altered from a first hydrate formation temperature to a second, lowered hydrate formation temperature;
reducing a pressure of the mixture of the gas stream and the first hydrate inhibitor within a pressure reduction unit thereby producing a gas stream, and transporting the gas stream from the pressure reduction unit to a first separation unit; 
removing a first liquid stream comprising condensed water combined with the first hydrate inhibitor and condensed hydrocarbons from the gas stream obtained from the pressure reduction unit within the 
removing mercury from the gas stream obtained from the first separation unit within the 

injecting a second hydrate inhibitor into the gas stream obtained from the acid removal unit within the 
reducing a temperature of the gas stream from the second hydrate inhibitor injection unit within the 
removing a second liquid stream comprising additional condensed water combined with the second hydrate inhibitor and additional condensed hydrocarbons from the gas stream obtained from cooling unit within the second separation unit thereby producing a gas stream, and transporting the gas stream obtained from the second separation unit to a dehydration unit; and 
removing residual water from the gas stream obtained from the second separation unit within the dehydration unit, producing a final treated gas stream, is considered novel. 
Moore (US 2016/0102262 A1) and/or Northrop et al. (US 2012/0079852 A1), alone or in a combination, do not provide any guidance which would lead one to a method for improving the efficiency of a gas conditioning system via hydrate inhibitor injection as recited in claimed invention set forth above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772